                  Case 1:17-cv-01789-DLC Document 364
                                                  362 Filed 04/22/19
                                                            04/19/19 Page 1 of 1
                                                     UNITED STATES
                                SECURITIES AND EXCHANGE COMMISSION
                                                   100 F Street , N.E.
                                              Washington, D.C. 20549-5985

          DIVISION OF
          ENFORCEMENT        MEMORANDUM ENDORSED.          David J. Gottesman
                                                           Deputy Chief Litigation Counsel
                                                           Telephone: (202) 551-4470
                                                           Facsimile: (202) 772-9282
                                                           E-Mail: gottesmand@sec.gov

                                                                      April 19, 2019
         The Honorable Gabriel W. Gorenstein
         United States Magistrate Judge
         United States Courthouse
         500 Pearl Street
         New York, NY 10007-1312

                        Re:    SEC v. Lek Securities Corp.
                               (S.D.N.Y. Case No. 17-cv-1789 (DLC))

         Dear Judge Gorenstein:

                Plaintiff United States Securities and Exchange Commission (“SEC”) respectfully
         requests that the Court permit SEC trial counsel along with an Associate Director of the Division
         of Enforcement to serve as the SEC’s participants in the May 7, 2019 settlement conference.
         Counsel for the defendants have informed us that they do not object to this request.

                 The parties previously participated in settlement conferences with Your Honor on May
         11, 2017 and August 16, 2018. The SEC requested, and Your Honor approved, having SEC trial
         counsel and an Associate Director of the Division of Enforcement represent the SEC at those
         settlement conferences. Attached as Exhibit 1 are copies of the SEC’s April 14, 2017 letter
         explaining the basis for the request, and the Court’s endorsement granting that request with
         regard to the May 11, 2017 session. See ECF Nos. 54 and 55. Attached as Exhibit 2 is a copy of
         the Court’s endorsement granting the SEC’s request regarding the August 16, 2018 session. See
         ECF No. 205. The reasons for having these representatives appear for the SEC remain the same.

                Accordingly, the SEC respectfully requests that the Court permit the SEC to be
         represented by me, my co-counsel Olivia Choe, and SEC Associate Director of the Division of
         Enforcement Melissa Hodgman.
This request is granted.                                                  Very truly yours,
So Ordered. April 22, 2019
                                                                     /s/ David J. Gottesman
                                                                 Deputy Chief Litigation Counsel
                                                                    Division of Enforcement

         cc (by ECF): Counsel of Record
